Citation Nr: 1520326	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-46 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to September 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a November 2011 videoconference hearing before a Veterans Law Judge who has since retired.  A transcript of the hearing is associated with the claims folder.

In December 2012, the Board remanded the claim for further development.  The AOJ continued the previous denial in a February 2013 supplemental statement of the case (SSOC). 

In a February 2015 letter, the Veteran was given the opportunity to request another Board hearing before another Veterans Law Judge. VA has not received a response from the Veteran.


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment due to his degenerative arthritis of the lumbosacral spine and bilateral lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.

II.  Analysis

The Veteran claims that his degenerative arthritis of the lumbosacral spine and bilateral lower extremity radiculopathy (back disability) has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since 1994.  He formerly worked as a welder.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, service connection has been established for degenerative arthritis of the lumbosacral spine, evaluated as 40 percent disabling from July 28, 2009; left lower extremity radiculopathy, evaluated as 20 percent disabling from July 28, 2009; right lower extremity radiculopathy, evaluated as 20 percent disabling from July 28, 2009; tinnitus, evaluated as 10 percent disabling from July 28, 2009; gastroesophageal reflux disease and sliding hiatal hernia, evaluated as 10 percent disabling from July 28, 2009; and bilateral hearing loss, evaluated as noncompensably disabling from September 21, 1984.  The Veteran has a combined disability evaluation of 70 percent from July 28, 2009, forward. 

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) are met because the Veteran has two or more service-connected disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.

Turning to the relevant evidence of record, treatment records indicate that the Veteran has undergone 7 surgeries on his low back since 1985.

In January 1997, the Veteran was granted disability benefits from the Social Security Administration (SSA).  The SSA found that the Veteran was permanently disabled due to his back disability since October 1995.  The SSA noted that the Veteran's back disability is a severe impairment.  Further, the SSA found that the Veteran is unable to perform his last relevant work as a welder, and that his residual functional capacity for the full range of sedentary work is reduced by physical and postural limitations and pain.

An August 2011 statement from the Veteran's private physician indicates that his primary diagnosis is "failed back," with primary symptoms of severe low back pain and leg weakness.  The physician assessed that the Veteran had an occasional ability to sit, stand, walk, perform fine finger movements and hand/eye coordinated movements, reach above shoulder level, and lift up to 10 pounds.  The physician further assessed that the Veteran never has the ability to push/pull, climb, twist/bend/stoop, operate heavy machinery, or lift over 10 pounds.  The physician opined that the Veteran's functional capacity would never improve.

During the November 2011 Board hearing, the Veteran testified that he cannot sit, stand, or lay for long periods.  He needs help dressing himself and cleaning himself when he uses the restroom.  He stated that he has had "hundreds of procedures," including epidural steroids and narcotics, and radio frequencies, and medicates daily with a Duragesic patch, 10 milligrams of Hydrocodone, and Baclofen for spasms.  He stated that the pain radiates down both legs, and it is at times almost impossible for him to walk at all.

On January 2013 VA examination, the examiner opined that the Veteran's back disability with lower extremity radiculopathy impacts his ability to work.  The back condition alone affects his ability to do physical employment due to the fact that he cannot sit, drive, walk, bend at the waist or lift or carry equipment due to his lower back.  He cannot do sedentary employment due to the pain and radiation of the pain down his bilateral lower extremities to his bilateral feet with sitting for over 1 hour in duration.  He cannot drive due to the pain patch and medications he takes to lessen the pain.  Regarding the Veteran's radiculopathy, he uses a rolling walker for numbness and tingling that runs down the back of his bilateral legs to his feet.  He stated he has stumbled at times due to not feeling his feet underneath him, especially when he stands from a seated position.

The evidence suggests that the Veteran's service-connected disabilities, specifically his low back and lower extremity radiculopathy disabilities, are of a nature and severity as to preclude him from engaging in work.  The record shows that he is currently unemployed and has been unemployed since 1994.  The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect his ability to perform physical and sedentary work on a consistent or continual basis.

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.









ORDER

TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


